COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §

  Helmerich & Payne International Drilling       §             No. 08-22-00105-CV
  Co. and Albert Denzell Barnes,
                                                 §                Appeal from the
                       Appellants,
                                                 §              112th District Court
  v.
                                                 §           of Reagan County, Texas
  Laura Sanchez, Individually and as
  Representative of the Estate of Oscar          §                (TC# CV02251)
  Sanchez, Jr., Deceased, Cristian Sanchez,
  Haley Sanchez, Marlee Sanchez and Jaden        §
  Sanchez,
                                                 §
                       Appellees.
                                                 §

                                          ORDER

       The Court GRANTS Elizabeth Lusk’s request for an extension of time within which to file

the Reporter’s Record until December 22, 2022. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Elizabeth Lusk, Official Court Reporter for the 112th District

Court for Reagan County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before December 22, 2022.

       IT IS SO ORDERED this 7th day of December, 2022.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.